DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on February 27, 2021 fails to provide valid US Patent, US PG-Pub or Foreign Patent Document Numbers.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
one thin-film transistor through a via. Therefore, the claim scope is not clear. Claims 3-11 are rejected as they depend upon claim 2. For the purpose of examination, “a composite electrode disposed on the planarization layer and in contact with a semiconductor layer of each of the thin-film transistors through a via” in lines 5-6 of claims 1-2 is interpreted as “a composite electrode disposed on the planarization layer and in contact with a semiconductor layer of one of the thin-film transistors through a via.”
Claim 7 recites “forming the composite electrode on the planarization layer and in contact with the semiconductor layer of each of the thin-film transistors through the via” in lines 10-11. However, FIG. 3 of the instant application shows a composite electrode 319 disposed on the planarization layer 317 and in contact with a semiconductor layer 304 of one thin-film transistor through a via. Therefore, the claim scope is not clear. Claims 8-11 are rejected as they depend upon claim 7. For the purpose of examination, “forming the composite electrode on the planarization layer and in contact with the semiconductor layer of each of the thin-film transistors through the via” in lines 10-11 is interpreted as “forming the composite electrode on the planarization layer and in contact with the semiconductor layer of the one of the thin-film transistors through the via.”


 Claim 11 recites the limitation "the metal layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “The manufacturing method of the display panel of claim 7” in line 1 is interpreted as “The manufacturing method of the display panel of claim 9.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”).
claim 2, Cho discloses a display panel (Cho, FIG. 11G), comprising:
an array substrate (BL-30, FIG. 11G) provided with a plurality of thin-film transistors (a plurality of T1; FIG. 11G shows a cross-section view of one pixel with one T1, and FIG. 1B shows a plurality of pixels) disposed therein;
a planarization layer (40, FIG. 11G) disposed on the array substrate (BL-30); and
a composite electrode (SE1, FIG. 11G; SE1 is a composite electrode since it is made of two different parts SE1 above 40 and SE1 in 40) disposed on the planarization layer (40) and in contact with a semiconductor layer (OSP1, ¶ [0046]) of each of the thin-film transistors (T1) through a via (CH2, FIG. 11G), wherein
the via (CH2) comprises a through hole (CH2 in 40) penetrating the planarization layer (40) and a drain hole (CH2 in 10-30) communicating with the through hole (CH2 in 40), and the through hole (CH2 in 40) and the drain hole (CH2 in 10-30) are integrally formed (FIG. 11G).
Note: “in contact with” in lines 5-6 is interpreted as “in direct contact with.” For the purpose of examination, “a composite electrode disposed on the planarization layer and in contact with a semiconductor layer of each of the thin-film transistors through a via” in lines 5-6 is interpreted as “a composite electrode disposed on the planarization layer and in contact with a semiconductor layer of one of the thin-film transistors through a via.”

Regarding claim 7, Cho disclose a manufacturing method of the display panel of claim 2, comprising the steps of:

providing the planarization layer (40) by coating on the thin-film transistors (T1), and patterning the planarization layer (40) to obtain the via (CH2) comprising the through hole (CH2 in 40) penetrating the planarization layer (40) and the drain hole (CH2 in 10-30) communicating with the through hole (CH2 in 40), the through hole (CH2 in 40) and the drain hole (CH2 in 10-30) being integrally formed (FIG. 11G); and
forming the composite electrode (SE1) on the planarization layer (40) and in contact with the semiconductor layer (OSP1) of each of the thin-film transistors (T1) through the via (CH2).
Note: “in contact with” in lines 10-11 is interpreted as “in direct contact with.” For the purpose of examination, “forming the composite electrode on the planarization layer and in contact with the semiconductor layer of each of the thin-film transistors through the via” in lines 10-11 is interpreted as “forming the composite electrode on the planarization layer and in contact with the semiconductor layer of the one of the thin-film transistors through the via.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”) in view of Zheng et al. (US PG-Pub No.: 2015/0228850 A1, hereinafter, “Zheng”).
Regarding claim 1, Cho discloses a display panel (see Cho, FIGs 1B and 11G, with FIG. 11G being a cross-sectional view of a portion of FIG. 1B), comprising:
an array substrate (BL-30, FIG. 11G) provided with a plurality of thin-film transistors (a plurality of T1; FIG. 11G shows a cross-section view of one pixel with one T1, and FIG. 1B shows a plurality of pixels) disposed therein;
a planarization layer (40, FIG. 11G) disposed on the array substrate (BL-30); and
a composite electrode (SE1, FIG. 11G; SE1 is a composite electrode since it is made of two different parts SE1 above 40 and SE1 in 40) disposed on the planarization layer (40) and in contact with a semiconductor layer (OSP1, ¶ [0046]) of each of the thin-film transistors (T1) through a via (CH2, FIG. 11G), wherein:
the via (CH2) comprises a through hole (CH2 in 40) penetrating the planarization layer (40) and a drain hole (CH2 in 10-30) communicating with the through hole (CH2 in 40), and the through hole (CH2 in 40) and the drain hole (CH2 in 10-30) are integrally formed (FIG. 11G).
Cho is silent regarding that a portion of the composite electrode (SE1) in contact with the semiconductor layer (OSP1) is made of a semiconductor material, and a metal layer and a superposed layer are stackedly disposed on the portion of the composite electrode (SE1) in contact with the semiconductor layer (OSP1), the superposed layer is made of zinc oxide and the metal layer is made of silver.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s composite electrode SE1 with a ZnO/Ag/ZnO multilayer material, as taught by Zheng, since the selection of a known material (ZnO/Ag/ZnO) based on its suitability for its intended use (to form an electrode) supports a prima facie obviousness determination. See MPEP § 2144.07. Accordingly, a portion (bottom portion) of the electrode (SE1) in contact with the semiconductor layer (OSP1) is made of a semiconductor material (ZnO), and a metal layer (Ag) and a superposed layer (ZnO) are stackedly disposed on the portion (ZnO bottom portion) of the electrode (SE1) in contact with the semiconductor layer (OSP1), the superposed layer (ZnO) is made of zinc oxide and the metal layer (Ag) is made of silver.
Note: “in contact with” in lines 5-6 is interpreted as “in direct contact with.” For the purpose of examination, “a composite electrode disposed on the planarization layer and in contact with a semiconductor layer of each of the thin-film transistors through a via” in lines 5-6 is interpreted as “a composite electrode disposed on the planarization layer and in contact with a semiconductor layer of one of the thin-film transistors through a via.”

Claims 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”), as applied to claims 2 and 7 above, and further in view of Zheng et al. (US PG-Pub No.: 2015/0228850 A1, hereinafter, “Zheng”).
claim 3, Cho discloses the display panel of claim 2.
Cho is silent regarding that a portion of the composite electrode in contact with the semiconductor layer is made of a semiconductor material.
Zheng, however, discloses a light-emitting device (Zheng, FIG. 1), comprising a ZnO/Ag/ZnO multilayer electrode (FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s composite electrode SE1 with a ZnO/Ag/ZnO multilayer material, as taught by Zheng, since the selection of a known material (ZnO/Ag/ZnO) based on its suitability for its intended use (to form an electrode) supports a prima facie obviousness determination. See MPEP § 2144.07. Accordingly, a portion (bottom portion) of the electrode (SE1) in contact with the semiconductor layer (OSP1) is made of a semiconductor material (ZnO).

Regarding claim 4, Cho discloses the display panel of claim 2.
Cho is silent regarding that a metal layer and a superposed layer are stackedly disposed on a portion of the composite electrode in contact with the semiconductor layer.
Zheng, however, discloses a light-emitting device (Zheng, FIG. 1), comprising a ZnO/Ag/ZnO multilayer electrode (FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s composite electrode SE1 with a ZnO/Ag/ZnO multilayer material, as taught by Zheng, since the selection of a known material (ZnO/Ag/ZnO) based on its suitability for its intended use (to form an electrode) prima facie obviousness determination. See MPEP § 2144.07. Accordingly, a metal layer (Ag) and a superposed layer (ZnO) are stackedly disposed on a portion (a ZnO bottom portion) of the electrode (SE1) in contact with the semiconductor layer (OSP1).

Regarding claim 5, Cho in view of Zheng discloses the display panel of claim 4, wherein the superposed layer (ZnO) is made of zinc oxide (see statement above regarding claim 4).
Note: the reason of obviousness to combine teachings from Cho and Zheng has been given above regarding claim 4; therefore, it will not be repeated hereinafter.

Regarding claim 6, Cho in view of Zheng discloses the display panel of claim 4, wherein the metal layer (Ag) is made of silver (see statement above regarding claim 4).

Regarding claim 8, Cho discloses the manufacturing method of the display panel of claim 7.
 Cho is silent regarding that a portion of the composite electrode in contact with the semiconductor layer is a semiconductor material
Zheng, however, discloses a light-emitting device (Zheng, FIG. 1), comprising a ZnO/Ag/ZnO multilayer electrode (FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s composite electrode SE1 with a ZnO/Ag/ZnO multilayer material, as taught by Zheng, since the selection of a known prima facie obviousness determination. See MPEP § 2144.07. Accordingly, a portion (bottom portion) of the electrode (SE1) in contact with the semiconductor layer (OSP1) is made of a semiconductor material (ZnO).

Regarding claim 9, Cho discloses the manufacturing method of the display panel of claim 7.
Cho is silent regarding that a metal layer and a superposed layer are stackedly disposed on a portion of the composite electrode in contact with the semiconductor layer.
Zheng, however, discloses a light-emitting device (Zheng, FIG. 1), comprising a ZnO/Ag/ZnO multilayer electrode (FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s composite electrode SE1 with a ZnO/Ag/ZnO multilayer material, as taught by Zheng, since the selection of a known material (ZnO/Ag/ZnO) based on its suitability for its intended use (to form an electrode) supports a prima facie obviousness determination. See MPEP § 2144.07. Accordingly, a metal layer (Ag) and a superposed layer (ZnO) are stackedly disposed on a portion (a ZnO bottom portion) of the electrode (SE1) in contact with the semiconductor layer (OSP1).

claim 10, Cho in view of Zheng discloses the manufacturing method of the display panel of claim 7 (claim 7 is interpreted as claim 9), wherein the superposed layer (ZnO) is made of zinc oxide (see statement above regarding claim 9).
Note: for the purpose of examination, “The manufacturing method of the display panel of claim 7” in line 1 is interpreted as “The manufacturing method of the display panel of claim 9.”

Regarding claim 11, Cho in view of Zheng discloses the manufacturing method of the display panel of claim 7 (claim 7 is interpreted as claim 9), wherein the metal layer (Ag) is made of silver (see statement above regarding claim 9).
Note: for the purpose of examination, “The manufacturing method of the display panel of claim 7” in line 1 is interpreted as “The manufacturing method of the display panel of claim 9.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIA L CROSS/           Examiner, Art Unit 2892